 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ROBERT ALBERT,

 9                             Plaintiff,                  Case No. C19-510-RAJ-MLP

10          v.                                             ORDER

11   LABORATORY CORPORATION OF
     AMERICA,
12
                               Defendant.
13

14
            Having reviewed the parties’ stipulated motion to continue the trial date and pretrial
15
     deadlines (dkt. # 42), the Court hereby GRANTS a continuance of the trial and pretrial schedule.
16
     Trial will be scheduled by the Court with the following pretrial schedule:
17
                                      Event                                          Date
18
        Plaintiff’s reports of expert witnesses under FRCP 26(a)(2) due           2/19/2020
19
        Defendant’s reports of expert witnesses under FRCP 26(a)(2)                3/2/2020
20      due
        Rebuttal expert disclosures                                               3/16/2020
21
        All motions related to discovery must be filed by this date and           4/27/2020
22      noted for consideration no later than the third Friday thereafter
        (see LCR7(d))
23      Discovery to be completed by                                              5/18/2020




     ORDER - 1
 1        All dispositive motions and motions to exclude expert testimony              6/15/2020
          for failure to satisfy Daubert must be filed pursuant to LCR 7(d)
 2        All motions in limine must be filed by this date and noted on the         To be set by the
          motion calendar no later than the second Friday after filing                  Court
 3        Agreed CR 16.1 Pretrial Order due                                         To be set by the
                                                                                        Court
 4        Pretrial conference                                                       To be set by the
                                                                                        Court
 5        Trial briefs, proposed voir dire, and jury instructions due               To be set by the
                                                                                        Court
 6

 7            The dates set forth in this order are firm dates that can be changed only by order of the

 8   Court, not by agreement of counsel for the parties. The Court will alter these dates only upon

 9   good cause shown. Failure to complete discovery within the time allowed is not recognized as

10   good cause.

11                                               TRIAL DATE

12            A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if

13   the case has not been resolved by settlement.

14                                             COOPERATION

15            As required by LCR 37(a), all discovery matters are to be resolved by agreement if

16   possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

17   required by LCR 16.1, except as ordered below.

18                                              SETTLEMENT

19            If this case settles, Plaintiffs’ counsel shall notify deputy clerk, Tim Farrell at (206) 370-

20   8422 or via e-mail at: Tim_Farrell@wawd.uscourts.gov, as soon as possible. Pursuant to LCR

21   11(b), an attorney who fails to give the Deputy Clerk prompt notice of settlement may be subject

22   to such discipline as the Court deems appropriate. The Clerk is directed to send copies of this

23   //

     //


     ORDER - 2
 1   Order to all parties of record.

 2          Dated this 20th day of November, 2019.

 3


                                                     A
 4

 5                                                   MICHELLE L. PETERSON
                                                     United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 3
